 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                      NORTHERN DISTRICT OF CALIFORNIA
10
     PHILLIP RACIES, On Behalf of          Case No. 4:15-cv-00292-HSG
11   Himself and All Others Similarly
     Situated,                             ORDER GRANTING THE PARTIES’
12                                         JOINT ADMINISTRATIVE MOTION
                 Plaintiff,
13                                         SEEKING APPROVAL OF AGREED
           v.                              UPON FORMS FOR CLASS NOTICE
14
     QUINCY BIOSCIENCE, LLC, a             AND PLAN FOR DISTRIBUTION
15   Wisconsin limited liability company
                                           Judge: Hon. Haywood S. Gilliam, Jr.
16               Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

                                                    ORDER GRANTING MOTION FOR BENCH TRIAL
                                                                   CASE NO. 4:15-CV-00292
 1         This cause has come before the Court upon the Parties’ Joint Administrative
 2   Motion Seeking Approval of Agreed Upon Forms for Class Notice and Plan For
 3   Distribution. The Court, having carefully considered the Motion and all matters
 4   presented to the Court and good cause appearing, hereby ORDERS, ADJUDGES,
 5   and DECREES that:
 6         The Parties’ Joint Administrative Motion is GRANTED. The Parties shall work
 7   to implement the proposed Notice Distribution Plan and forms of Notice, in the form
 8   attached as Exhibit B to Declaration of Jennifer M. Keough Regarding Proposed Notice
 9   Program, filed in support of the Parties’ Motion.
10

11
     Dated: April 1, 2019
12
                                            Hon. Haywood S. Gilliam, Jr.
13                                          United States District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
                                                          ORDER GRANTING MOTION FOR BENCH TRIAL
                                                                         CASE NO. 4:15-CV-00292
